DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s response filed 18 Feb. 2021 (“Response”).  
Claims 1–6, 8–12, 14–18, and 20–24 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “the PUF circuit uses paired values that are generated from paired mismatch data and that are associated with one or more bi-modal distributions to generate the secret key or the private key” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: 
In at least claim 1, “the PUF circuit uses paired values that are generated from paired mismatch data and that are associated with one or more bi-modal distributions to generate the secret key or the private key”;
In at least claim 10, “using by a Physically Unclonable Function (PUF) circuit paired values that are generated from paired mismatch data and that are associated with one or more bi-modal distributions to generate one of a secret key or a private key”; and 
In at least claim 16, “a Physically Unclonable Function (PUF) circuit that uses paired values that are generated from paired mismatch data and that are associated with one or more bi-modal distributions to generate one of a secret key or a private key.”
Claim Rejections - 35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, 
Claims 1–6, 8–12, 14–18, and 20 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claim 1 is amended to recite “the PUF circuit uses paired values that are generated from paired mismatch data and that are associated with one or more bi-modal distributions to generate the secret key or the private key.” The Examiner has carefully reviewed Applicant’s entire original disclosure and cannot locate sufficient support for the amended language. For example, Applicant’s original specification discloses “using a PUF circuit or any other circuit that by design provides nondiscoverable, unique, and random values that may be used as a keying source” ([0035]). However, this disclosure does not support a PUF circuit that uses paired values in the manner claimed.
Dependent claims 2–6, 8–9, and 21–23 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly.
Claims 10–12, 14–18, 20, and 24 contain language similar to claims 1–6, 8–9, and 21–23 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 10–12, 14–18, 20, and 24 are also rejected under 35 U.S.C. § 112 as failing to comply with the written description requirement.
Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1–6, 8–12, 14–18, and 20–24 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Ground #1
Claim limitation “a Physically Unclonable Function (PUF) circuit coupled to the crypto-engine, the PUF circuit uses paired values that are generated from paired mismatch data and that are associated with one or more bi-modal distributions to generate the secret key or the private key” invokes 35 U.S.C. § 112(f).1 
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. § 112(b).
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. § 112(f); 

(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If Applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, Applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Dependent claims 2–6, 8–9, and 21–23 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly.
Claims 10–12, 14–18, 20, and 24 contain language similar to claims 1–6, 8–9, and 21–23 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 10–12, 14–18, 20, and 24 are also rejected under 35 U.S.C. § 112(b).
Ground #2
Claim 1 recites “a Physically Unclonable Function (PUF) circuit coupled to the crypto-engine, the PUF circuit uses paired values that are generated from paired mismatch data and that are associated with one or more bi-modal distributions to generate the secret key or the private key.” Because claim 1 does not specify how the “paired values” are “use[d] … to generate the secret key or the private key,” claim 1 is indefinite because one of ordinary skill in this art would not understand whether the descriptive language “that are generated from paired mismatch data and that are associated with one or more bi-modal distributions” (of the “paired values”) affects how the “PUF circuit uses [the] paired values.” 
Dependent claims 2–6, 8–9, and 21–23 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly.
Claims 10–12, 14–18, 20, and 24 contain language similar to claims 1–6, 8–9, and 21–23 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 10–12, 14–18, 20, and 24 are also rejected under 35 U.S.C. § 112(b).
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Krutzik, in view of Klum and Maiti
Claims 1–6, 8, 10, 14, 16, 18, and 21–24 are rejected under 35 U.S.C. § 103 as being unpatentable over Krutzik et al. (US 2013/0141137 A1) (“Krutzik”), in view of Klum et al. (US 2012/0047374 A1) (“Klum”) and Maiti et al. (Document U on attached PTOL-892; hereinafter “Maiti”).
As per claim 1, Krutzik teaches a secure system for protecting sensitive data without using a backup energy source, the secure system comprising:
a crypto-engine that uses one of a secret key or a private key to process sensitive data ([0013] [0036]); 
a Physically Unclonable Function (PUF) circuit coupled to the crypto-engine, the PUF circuit generates the secret key or the private key ([0013] [0019] [0039]–[0040]; [0011] [0015]); and 
a volatile memory coupled to the PUF circuit, the volatile memory stores the secret key ([0040] [0066]–[0067]),
wherein the PUF circuit, in response to power to the PUF circuit being restored, regenerates the secret or private key ([0067]).
Krutzik does not expressly disclose wherein the secure system, in response to a first security breach being detected, is de-energized to destroy the secret key.
Klum teaches a volatile memory that stores a secret key ([0014]), and wherein a secure system, in response to a first security breach being detected, is de-energized to destroy the secret key ([0014] [0025], fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Krutzik to de-energize the system upon tampering to destroy the 
Furthermore, Krutzik does not expressly disclose that the PUF circuit uses paired values that are generated from paired mismatch data and that are associated with one or more bi-modal distributions to generate the secret or private key.2
However, in a related endeavor, Maiti teaches a PUF circuit uses paired values to generate output (i.e., a secret or private key) (p. 394: “CRO technique produces 100% reliable PUF outputs”; p. 395 “our method yielded 100% error-free outputs”; p. 387 “[t]o achieve the maximum reliability, we can select the pair which has the maximum difference in frequency”; § 3.2.2.; § 4.2.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Krutzik to apply the teachings of Maiti in order to reliably generate the secret key. 
As per claim 2, Krutzik, Klum, and Maiti teach the secure system according to claim 1, further comprising one or more sensors configured to detect at least one of a tampering attempt and a physical attack on the secure device (Krutzik [0076] [0080]; Klum, at least [0014] [0018]–[0020]).
As per claim 3, Krutzik, Klum, and Maiti teach the secure system according to claim 1, further comprising a shield that protects data that is being transferred in an unencrypted format (Krutzik [0028] [0076]; Klum, at least [0021]).

As per claim 5, Krutzik, Klum, and Maiti teach the secure system according to claim 1, wherein the secure device is a financial payment terminal (Krutzik, fig. 1).
As per claim 6, Krutzik, Klum, and Maiti teach the secure system according to claim 1, further comprising a non-volatile memory device that stores a second key (Krutzik [0013]).
As per claim 8, Krutzik, Klum, and Maiti teach the secure system according to claim 1, wherein the PUF circuit generates a response that is random (Krutzik [0006]).
As per claim 21, Krutzik, Klum, and Maiti teach the secure system according to claim 1, wherein the paired values are paired recursively to generate the one or more bi-modal distributions (Maiti § 3.2.2.; § 4.2.; note: the “wherein” clause does not appear to limit the structure of the PUF circuit).
As per claim 22, Krutzik, Klum, and Maiti teach the secure system according to claim 1, wherein the paired mismatch data is paired based on sorted mismatch data (Maiti § 3.2.2.; § 4.2.; note: the “wherein” clause does not appear to limit the structure of the PUF circuit).
As per claim 23, Krutzik, Klum, and Maiti teach the secure system according to claim 22, wherein the mismatch data is sorted by magnitude and polarity (Maiti § 3.2.2.; § 4.2.; note: the “wherein” clause does not appear to limit the structure of the PUF circuit).
Claims 10, 14, 16, 18, and 24 contain language similar to claims 1–6, 8, and 21–23 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 10, 14, 16, 18, and 24 are also rejected under 35 U.S.C. § 103 as unpatentable over the cited references.
Krutzik, Klum, and Maiti, in view of Pham
Claims 9, 15, 17, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Krutzik, Klum, and Maiti, in view of Pham et al. (US 7,880,248 B1) (“Pham”).
As per claim 9, Krutzik, Klum, and Maiti teach the secure system according to claim 1, but do not expressly disclose a heat source that, in response to detecting a second security breach, destroys the PUF circuit.
Pham teaches a heat source that, in response to detecting a security breach, destroys a circuit (4:57–66).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Krutzik/Klum/Maiti to include the heat source taught by Pham in order to secure the PUF in event of tampering. 
Claims 15, 17, and 20 contain language similar to claim 9 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 15, 17, and 20 are also rejected under 35 U.S.C. § 103 as unpatentable over the cited references.
Krutzik, Klum, and Maiti in view of Goel
Claims 11–12 are rejected under 35 U.S.C. § 103 as being unpatentable over Krutzik, Klum, and Maiti, in view of Goel et al. (US 2017/0126414 A1) (“Goel”).
As per claim 11, Krutzik, Klum, and Maiti teach the method according to claim 10, but do not expressly disclose using the secret or private key to generate a second secret or private key.
Goel teaches using a secret or private key (generated via a PUF) to generate a second secret or private key ([0004]).

As per claim 12, Krutzik, Klum, Maiti, and Goel further teach the method according to claim 11, further comprising storing the secret or private key in a volatile memory device and the second secret or private key in a non-volatile memory device (Goel [0004]; see also Krutzik/Klum as cited above).
Response to Arguments
Relevant MPEP Sections
MPEP § 608.01(p), subsection I.A., states (in-part):
“Essential material” is defined in 37 CFR 1.57(d) as that which is necessary to (1) provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and set forth the best mode contemplated by the inventor of carrying out the invention as required by 35 U.S.C. 112(a); (2) describe the claimed invention in terms that particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b); or (3) describe the structure, material, or acts that correspond to a claimed means or step for performing a specified function as required by 35 U.S.C. 112(f). In any application that is to issue as a U.S. patent, essential material may only be incorporated by reference to a U.S. patent or patent application publication.
(Emphasis added).
Furthermore, MPEP § 608.01(p), subsection I.A.2., states (in-part):
37 CFR 1.57(g) addresses corrections of incorporation by reference by inserting the material previously incorporated by reference. A noncompliant incorporation by reference statement may be corrected by an amendment. 37 CFR 1.57(g). However, the amendment must not include new matter. Incorporating by reference material that was not incorporated by reference on filing of an application may introduce new matter. An incorporation by reference of essential material to an unpublished U.S. patent application, a foreign application or patent, or to a publication is improper under 37 CFR 1.57(d). The improper incorporation by reference is not effective to incorporate the material unless corrected by the applicant (37 CFR 1.57(h)). Any underlying objection or rejection (e.g., under 35 U.S.C. 112) should be made by the examiner until applicant corrects the improper incorporation by reference by submitting an amendment to amend the specification or drawings to include the material incorporated by reference. A statement that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter is also required. 37 CFR 1.57(g). See also In re Hawkins, 486 F.2d 569, 179 USPQ 157 (CCPA 1973); In re Hawkins, 486 F.2d 579, 179 USPQ 163 (CCPA 1973); In re Hawkins, 486 F.2d 577, 179 USPQ 167 (CCPA 1973). Improper incorporation by reference statements and late corrections thereof require expenditure of unnecessary examination resources and slow the prosecution process. Applicants know (or should know) whether they want material incorporated by reference, and must timely correct any incorporation by reference errors. Correction must be done within the time period set forth in 37 CFR 1.57(h).
(Emphasis added).
MPEP § 714.03 states (in-part):
Where an amendment substantially responds to the rejections, objections, or requirements in a non-final Office action (and is a bona fide attempt to advance the application to final action) but contains a minor deficiency (e.g., fails to treat every rejection, objection, or requirement), the examiner may simply act on the amendment and issue a new (non-final or final) Office action. The new Office action may simply reiterate the rejection, objection, or requirement not addressed by the amendment (or otherwise indicate that such rejection, objection, or requirement is no longer applicable). This course of action would not be appropriate in instances in which an amendment contains a serious deficiency (e.g., the amendment is unsigned or does not appear to have been filed in reply to the non-final Office action). Where the amendment is bona fide but contains a serious omission, the examiner should: A) if there is sufficient time remaining for applicant’s reply to be filed within the time period for reply to the non-final Office action (or within any extension pursuant to 37 CFR 1.136(a)), notify applicant that the omission must be supplied within the time period for reply; or B) if there is insufficient time remaining, issue an Office action setting a 2-month time period to complete the reply pursuant to 37 CFR 1.135(c). In either event, the examiner should not further examine the application on its merits unless and until the omission is timely supplied.
(Emphasis added).
Non-responsive Remarks
As an initial matter, the Examiner notes that Applicant’s Response does not traverse every rejection, i.e., the two separate grounds under 35 U.S.C. § 112(b) (see non-final OA mailed 
Specification
Applicant argues: 
Applicant respectfully submits that no such confusing variety of terms is present because priority document, US provisional application no. 62/240,991, to which the present application expressly refers to, and incorporates by reference, unambiguously provides the necessary support for all allegedly missing claim terms, in addition to providing “[e]xamples of systems and methods for suitable PUF circuits.” See, e.g., Specification, ¶ 36.
Response 5.
This argument is not persuasive. Applicant is relying on “US provisional application no. 62/240,991” for essential matter, e.g., that which is necessary to provide a written description of the claimed invention. Such essential matter cannot be incorporated by reference using an unpublished provisional application. See MPEP § 608.01(p), as noted above. Accordingly, the objection to the specification is maintained.
35 U.S.C. § 112(a)
Applicant argues:
However, it appears that the Examiner has overlooked that the application, in paragraph 36, incorporates by reference priority document US provisional 
Thus, by reading the original disclosure and its priority document, a person of ordinary skill in the art would understand that all claims were contemplated and are fully supported by Applicant’s disclosures, in fully conformity with 35 U.S.C. § 112(a).
Applicant respectfully submits that, at least according to MPEP § 2163.02, the present subject matter enjoys a “strong presumption” of compliance with the written description requirement. This strong presumption has not been overcome by the Office.
Response 6–7 (emphasis in original).
This argument is not persuasive. Applicant is relying on “US provisional application no. 62/240,991” for essential matter, e.g., that which is necessary to provide a written description of the claimed invention. Such essential matter cannot be incorporated by reference using an unpublished provisional application. See MPEP § 608.01(p), as noted above. Accordingly, the rejection is maintained.
Prior Art
Applicant argues:
In the Office Action, the Examiner interprets the claim element that are generated from paired mismatch data and that are associated with one or more bi-modal functions, as being “’a nonfunctional description’ of the paired values.” However, by doing so, the Examiner completely ignores this claim element. Applicant respectfully notes that no authority has been citied, and no evidence or justification that would allow the Examiner to ignore any of the claim elements has been provided.
In the alternative, assuming the Examiner is asserting either “non-functional descriptive material” as discussed in MPEP 2111.05 or “intended use” as potential reasons for not giving the claim limitation patentable weight, Applicant notes that those doctrines are inapplicable here because, first, a functional relationship between “printed matter and associated product (or process)” is not at issue and is not triggered by the present claims.
Second, there is no “intended use” issue presented as the claim limitations are stated in the affirmative, namely as a conditional requirement that necessarily needs to be satisfied, thus, leaving no wiggle-room for interpreting a claim 
Response 8 (emphasis in original).
The Examiner respectfully disagrees. Exemplary claim 1 recites (in-part) “the PUF circuit uses paired values that are generated from paired mismatch data and that are associated with one or more bi-modal distributions to generate the secret key or the private key.” 
The function (and intended result or use) given to the circuit is “uses paired values … to generate the secret key or the private key.” The phrase “to generate the secret key or the private key” is an intended result or use of the function “uses paired values.” The circuit is not claimed, as currently drafted, as having the function “generate the secret key or the private key,” but rather, as drafted, the circuit is merely claimed functionally as “uses paired values.” The term “uses” is a broad term and the claim itself does not define, beyond the intended result, what is meant or encompassed by “uses”. The Examiner recommends redrafting the claim so that the circuit is configured to generate the secret or private key by [steps/functions specifying how the key is generated using paired values]. Similar amendments could be made to the other independent claims. 
Furthermore, the “paired values” are described as (1) “generated from paired mismatch data” and (2) “associated with one or more bi-modal distributions.” Limitations (1) and (2) are clearly a description of the “paired values.” The descriptions are nonfunctional because they do not form a functional relationship between the paired values and the circuit. For example, limitation (1), “generated from paired mismatch data,” does not affect how the claimed circuit “uses the paired values,” at least in the manner claimed. Also, for example, limitation (2), “associated with one or more bi-modal distributions,” does not affect how the claimed circuit “uses the paired values,” at least in the manner claimed.

Applicant respectfully notes that on page 9-10 of the Final Office Action dated June 29, 2020, the Examiner stated that “Maiti does teach a PUF circuit uses paired mismatch data to generate an output (i.e., a secret key or a private key as known in the art) with an error rate of less than 0.0001%” (citation omitted) (emphasis added). By providing the parenthetical explanation “(i.e., a secret key or a private key as known in the art)” that directly follows the phrase “paired mismatch data to generate an output,” however, it is assumed that the content of the phrase and the content of the parenthesis, introduced with “i.e.” (short for the Latin expression it est–translated as “it is”) is, in fact, being equated. In short, paired mismatch data is equated with “a secret key or a private key as known in the art.”
Response 9.
The Examiner respectfully disagrees. The parenthetical follows the term “output,” and it is that term that one of ordinary skill in the art of PUF circuits would understand is equivalent to a key. 
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “The question is not whether a claim term recites any structure but whether it recites sufficient structure—a claim term is subject to § 112(f) if it recites ‘function without reciting sufficient structure for performing that function.’” Egenera, Inc. v. Cisco Sys., Inc., 2020 BL 328015, 6 (Fed. Cir. 2020; emphasis in original) (quoting Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1348 (Fed. Cir. 2015)).
        2 The recitation of “that are generated from paired mismatch data and that are associated with one or more bi-modal distributions” can be interpreted as a nonfunctional description of the paired values, and therefore not afforded patentable weight.